Exhibit 10.1

Cascade Microtech, Inc.

2008 Executive Compensation Plan

for the Six-Month Period Ending December 31, 2008

Participants

 

Geoff Wild    Chief Executive Officer and President Steven Sipowicz    Chief
Financial Officer, Vice President of Finance, Treasurer and Corporate Secretary
Eric Strid    Chief Technology Officer John Pence    Vice President, Business
Development Willis Damkroger    Vice President, Sales and Customer Support Mike
Kondrat    Vice President, Marketing Anand Nambiar    Vice President, Operations

Performance Criteria

Bonuses for these participants are calculated on a percentage of their base
salary based on attainment of planned levels of net income, operating income,
revenue and goals and objectives. Determinations as to whether the performance
targets have been met are made on a six-month basis.

This table lists the portion of the total bonus payout that is based on the
different performance measures, for each executive:

 

     CorporateMetrics       
Net
income    
Operating
income    

Revenue     Individual
goals and
objectives  

Chief Executive Officer

   30 %   40 %   —       30 %

Chief Financial Officer

   30 %   40 %   —       30 %

Chief Technology Officer

   —       70 %   —       30 %

VP, Business Development

   —       70 %   —       30 %

VP, Sales and Customer Support

   —       50 %   20 %   30 %

VP, Marketing

   —       50 %   20 %   30 %

VP, Operations

   —       70 %   —       30 %

The payout for the operating income, net income and revenue portion will be:

 

  •  

100% payout for achievement of 100% of the planned consolidated operating
income, net income or revenue (“target”)

 

  •  

Linear with zero payout for metric at 50% of target to 200% payout cap at 150%
of target or higher

 

  •  

Zero for operating income, net income and revenue below 50% of target

The payout for the goals and objectives portion will be proportional to the
fraction of the goals and objectives completed. A set of objectives has been
formulated by consensus of the executive management team at the beginning of the
six month period.